Citation Nr: 1544761	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for a right shoulder disorder. 

2.  Service connection for a bilateral Achilles tendon disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1964 to October 1968, and from November 1972 to February 1981.  The Veteran had additional periods of Reserve and National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right shoulder disorder, a bilateral Achilles tendon disorder, a cervical spine disorder, a lumbar spine disorder, bilateral hearing loss, and tinnitus.  An April 2010 rating decision granted service connection for bilateral hearing loss and tinnitus; a January 2012 rating decision granted service connection for a cervical spine disorder; and a September 2015 rating decision granted service connection for a lumbar spine disorder.  Because the above-referenced rating decisions granted service connection for a cervical spine disorder, a lumbar spine disorder, bilateral hearing loss, and tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to these claims, these service connection claims or issues are not before the Board on appeal.  As listed on the Title page, the only remaining issues on appeal are service connection for a right shoulder disorder and a bilateral Achilles tendon disorder, as listed on the Title page.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a March 2011 Decision Review Officer (DRO) hearing.  A copy of the DRO hearing transcript has been associated with the electronic claims file on VBMS.

In October 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Further discussion of the AOJ compliance with the October 2014 Board remand directives is included in the Reasons and Bases and Remand sections below.  

The issue of service connection for a bilateral Achilles disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current disability of right shoulder impingement syndrome and rotator cuff tear. 

2. The Veteran did not sustain a right shoulder injury, disease, or event in service. 

3. The current right shoulder impingement syndrome and rotator cuff tear did not have their onset during active service, nor are they otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

With respect to the claim for service connection for a right shoulder disorder, in a October 2007 notice letter sent prior to the initial denial of the claim in January 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the relevant VA examination report, the March 2011 DRO hearing transcript, and the Veteran's written statements in support of the current appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  VA examined the Veteran's right shoulder in April 2015.  The Board finds the above-referenced examination report to be adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered an opinion regarding the etiology of the right shoulder disorder.  The examination report contains all the findings needed to evaluate the claim for service connection for a right shoulder disorder, including the Veteran's history and a rationale for the medical opinion reached by the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2014) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§ 1112 (West 2014); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2015).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

In this case, right shoulder impingement syndrome and rotator cuff tear are not "chronic diseases" under 38 C.F.R. § 3.309(a); the April 2015 VA examination report shows that the Veteran does not have right shoulder arthritis.  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a right shoulder disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Shoulder Disorder

The Veteran contends that a current right shoulder disorder is related to military service.  Specifically, the Veteran asserted that he strained the right shoulder in 1995 or 1996 while pushing pallets during Army Reserve service.  The Veteran also advanced that he reinjured the right shoulder during Air Force Reserve service.   See March 2011 DRO hearing transcript. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current right shoulder disability.  The April 2015 VA examination report shows diagnoses of right shoulder impingement syndrome and rotator cuff tear.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran did not sustain a right shoulder injury, disease, or event during service, and did not experience the onset of symptoms of the current right shoulder disorder during any of the service periods.  While an August 1975 service treatment record shows complaints of pain in the neck and shoulder, subsequent service treatment records show no complaints, findings, diagnosis, or treatment of a right shoulder disorder.  A February 1977 periodic report of medical examination and the November 1980 service separation examination report show normal clinical evaluations of the upper extremities and musculoskeletal system.  A November 1980 service separation report of medical history shows that the Veteran denied current symptoms or a history of painful joints, bone joint or other deformity, painful or trick shoulder, and arthritis, while simultaneously reporting other symptoms such as recurrent back pain.  

While the Veteran stated that during the March 2011 DRO hearing that he strained the right shoulder in 1995 or 1996 while pushing pallets during Army Reserve service, the Veteran reported to the April 2015 VA examiner that he injured the right shoulder in 1995 or 1996 on the job at Bell Helicopter while moving a long piece of pipe.  The Veteran also stated that he had right shoulder surgery in 1996 under the Texas workers compensation provisions.  Therefore, the Veteran's reports during the April 2015 VA examination of a right shoulder injury on the job at Bell Helicopter weigh against a finding that he sustained a right shoulder injury, disease, or event during any service period, to include ACDUTRA and INACDUTRA service periods.  Moreover, given the Veteran's inconsistent reports with respect to the right shoulder injury, the Board finds that the Veteran's reports of in-service right shoulder injury are not credible.

The Board finds next that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed right shoulder disability did not start in service and is not etiologically related to service, to include ACDUTRA and INACDUTRA service periods.  As stated above, the Veteran has stated that he injured the right shoulder on the job at Bell Helicopter.  

The April 2015 VA examiner opined that is less likely as not that the right shoulder disorder was caused by, aggravated by, or the result of service.  In reaching this conclusion, the April 2015 VA examiner reasoned that the right shoulder injury was the result of an "on-the-job" injury, which occurred 15 years after discharge from active service and that there is no indication of a right shoulder disorder treated while in active military service, and the Veteran knows of no right shoulder disorders while in active service, or within a year of discharge from service.  The Board finds that the April 2015 VA examination report is highly probative with respect to service connection for a right shoulder disability, and is adequately based on objective findings as shown by the record.  While the April 2015 VA examiner referred in the rationale only to active service, the Veteran had informed the VA examiner that he injured the right shoulder on the job at Bell helicopter; therefore, the April 2015 VA examiner fully considered the Veteran's history.  Accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

As explained in the Remand section below, the AOJ did not substantially comply with the October 2014 Board remand, which requested that the AOJ verify the specific dates of the Veteran's Reserve and National Guard duty service, to include the specific dates of ACDUTRA and INACDUTRA service from February 1981 to May 2004.  However, such failure is not prejudicial to the claim for service connection for a right shoulder disorder and does not render the April 2015 VA shoulder examination and nexus opinion inadequate because the Veteran has reported that he injured the right shoulder on the civilian job at Bell Helicopter.  This necessarily means that the Veteran did not injure the right shoulder during any ACDUTRA or INACDUTRA period.  As such, there is no reasonable possibility that verification of the Veteran's ACDUTRA or INACDUTRA service periods could aid in substantiating the current claim for service connection for a right shoulder disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  As such, a Remand of the right shoulder service connection claim is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed right shoulder impingement syndrome and rotator cuff tear is not related to service, to include the Veteran's ACDUTRA and INACDUTRA service periods.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt; but, there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a right shoulder disorder is not warranted.


ORDER

Service connection for a right shoulder disorder is denied.


REMAND

Service Connection for a Bilateral Achilles Disorder

The Veteran contends that a bilateral Achilles tendon disorder is related to military service.  Specifically, the Veteran asserted that he injured the left Achilles sometime between 1996 and 1998 during Reserve service and was treated at the Darnall Army Medical Center at Fort Hood.  The Veteran also advanced that he injured the right Achilles six or seven years later during Reserve service and that the left Achilles disorder has caused the right Achilles disorder.  See March 2011 DRO hearing transcript.

The Board finds that the Veteran has a current bilateral Achilles tendon disability.  The April 2015 VA examination report shows a diagnosis of bilateral Achilles tendon rupture.

Private treatment records dated from June 2001 to September 2001 show that the Veteran reported to the emergency room in June 2001 with a left gastro meniscus injury.  Service treatment records show that the Veteran was initially placed on a physical profile from September 2001 to January 2002 for a left Achilles injury, but was returned to full duty by a private physician.  An August 2007 private treatment record shows that the Veteran sustained a partial tear of the medial head of the right gastrocnemius muscle.  The April 2015 VA examiner noted that the left Achilles rupture occurred in 2001 and the right Achilles rupture occurred in 2004.

The Board previously remanded this issue in October 2014 and requested that the AOJ obtain verification of the specific dates of the Veteran's Reserve and National Guard duty service, to include the specific dates of ACDUTRA and INACDUTRA service from February 1981 (the date of discharge from last period of active service) to May 2004 (date of transfer to the retired Reserve service).  In this regard, the October 2014 Board remand stated that reports of retirement points are not helpful.  

The Board finds that the AOJ did not substantially comply with the October 2014 Board remand directive of obtaining verification of the specific dates of the Veteran's Reserve and National Guard duty service.   The September 2015 rating decision lists service in Army Reserves from October 18, 1988 to February 24, 1992, and from March 6, 1995 to June 30, 1995, as well as service in the Army National Guard from July 12, 1996 to March 25, 1998.  However, the record does not show that the AOJ verified the Veteran's Reserve or National Guard service from March 1998 to February 2004, and the AOJ did not identify specific ACDUTRA and INACDUTRA dates for the period from February 1981 to May 2004.  This information is relevant to decide this claim because the record shows an injury to the left Achilles in 2001, and the Veteran has asserted that he injured the left Achilles sometime between 1996 and 1998 during Reserve service.  The record reflects that the AOJ obtained reports of retirement points; however, these reports are not helpful for purposes of deciding this appeal.  Accordingly, upon remand, the AOJ should undertake additional efforts to attempt to verify the nature and dates of the Veteran's National Guard and Reserve Service.  See Dyment, 13 Vet. App. at 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment, 
287 F.3d 1377.  

In light of above, the April 2015 VA ankle examination was undertaken without the benefit of the full record, to specifically include the Veteran's dates of ACDUTRA and INACDUTRA service.  Therefore, the April 2015 VA negative nexus opinion is inadequate because it is based on an inaccurate factual premise.  See Reonal, 
5 Vet. App. at 461 (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Accordingly, a new examination with opinion is required to help determine the etiology of the current bilateral Achilles tendon disability.

Accordingly, the issue of service connection for a bilateral Achilles disorder is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to attempt to verify the dates of the Veteran's Reserve and National Guard service, to include all of the periods of ACDUTRA and INACDUTRA.  If such verification of National Guard, ACDUTRA, or INACDUTRA service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

2. The AOJ should prepare a memorandum for the claims file which identifies all periods of Reserve and National Guard service which may be qualifying for service connection purposes, whether ACDUTRA or INACDUTRA for the period from February 1981 (the date of discharge from last period of active service) to May 2004 (date of transfer to the retired Reserve service).  

3. Thereafter, schedule the relevant VA examination with opinion in order to assist in determining the etiology of the Veteran's bilateral Achilles tendon disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

Is it as likely as not (i.e., probability of 50 percent or more) that the left Achilles tendon rupture had its onset during, or is otherwise related, to any of the Veteran's active service periods or any qualifying Reserve or National Guard service periods? 

Is it as likely as not (i.e., probability of 50 percent or more) that the right Achilles tendon rupture had its onset during, or is otherwise related, to any of the Veteran's active service periods or any qualifying Reserve or National Guard service periods? 

If the Veteran's left Achilles tendon disorder is found to be related to military service, the examiner should provide the following opinions: 

Is it as likely as not (i.e., probability of 50 percent or more) that the 2001 left Achilles tendon rupture caused the 2004 right Achilles tendon rupture?

Is it as likely as not (i.e., probability of 50 percent or more) that the 2001 left Achilles tendon rupture aggravated (that is, permanently worsened in severity) the 2004 right Achilles tendon rupture? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the right Achilles tendon rupture prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

4. Thereafter, the issue of service connection for a bilateral Achilles tendon disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


